___________

                                     No. 96-2378
                                     ___________

United States of America,                *
                                         *
              Appellee,                  *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Northern District of Iowa.
                                         *
John Mitchell Morrow,                    *         [UNPUBLISHED]
                                         *
              Appellant.                 *


                                     ___________

                     Submitted:      September 10, 1996

                            Filed:   September 16, 1996
                                     ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.

                                     ___________

PER CURIAM.


     John Mitchell Morrow pled guilty to one misdemeanor count of failure
to file an income tax return.         The District Court1 sentenced him to six
months of imprisonment and a year of supervised release.           The court also
ordered Morrow to pay a $1,000 fine and a $25 assessment.


     Morrow appeals.         He argues that the District Court abused its
discretion in imposing a term of imprisonment rather than a sentence of
probation.     We conclude that Morrow's sentence to a six-month term of
imprisonment is not reviewable since it is within the guideline range to
which he stipulated.       See United States v.




     1
     Honorable John A. Jarvey, United States Magistrate Judge for
the Northern District of Iowa, who presided over the case with
Morrow's written consent pursuant to 18 U.S.C. § 3401(b).
Dugan,   912    F.2d     942,   944   (8th   Cir.   1990)   (holding    sentence   within
applicable guideline range not reviewable on appeal).                  Moreover, even if
Morrow's sentence were reviewable, when we consider his criminal history
it is clear that the District Court did not abuse its discretion in
ordering prison rather than probation.


     The judgment of the District Court is affirmed.


     A true copy.


               Attest:


                       CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-